SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUS DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT ADVISOR ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. Effective immediately, the name of the AllianceBernstein Intermediate Bond Portfolio has been changed to AB Intermediate Bond Portfolio. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport Advisor NY5/2015
